718 S.E.2d 368 (2011)
Rebecca KENNEDY and Charles L. Kennedy, Co-Administrators of the Estate of Emily Elizabeth May
v.
Danielle POLUMBO, Brandi Reaves, Carolina Hospitality of Florida, Inc., d/b/a Carolina Hospitality, Inc., Fayetteville Miyabi, Inc., ACS State and Local Solutions, Inc., and the City of Fayetteville, North Carolina.
No. 110P11.
Supreme Court of North Carolina.
August 25, 2011.
R. Jonathan Charleston, Fayetteville, Mark R. Sigmon, for the City of Fayetteville.
Robert J. Lawing, Winston-Salem, for ACS State & Local Solutions, Inc.
Charles L. Kennedy, for Kennedy, Charles L.

ORDER
Upon consideration of the conditional petition filed on the 5th of April 2011 by Defendant (ACS State and Local Solutions, Inc.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 25th of August 2011."